Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/01/2021 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 57 in Fig. 1A; 112 in Fig. 2B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 80B and 148B in Fig. 5 ([0071]); 200 in Fig. 7A ([0075]); 350 in Fig. 7D ([0083]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add or delete the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0081], line 3, “320B” should read “320D.”
In paragraphs [00117]-[00118], reference numbers attributed to components of the composition engine (540, 542, 544, 546, 548, 550) were previously assigned to other components (fluid composition parameter 540, second materials parameter 542, and multiple parameter 548 [00107], fraction 546 and solids 544 [00108], electrically active property parameter 550 [00109]). The examiner believes the reference numbers in paragraphs [00117]-[00118] should be corrected to 580-583 and 585-586 according to Fig. 9.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 3, “layers[colon]” should be amended to “layers[semi-colon]”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 2, recites “a coater to coat a first material.” The specification defines corresponding structure for the claimed generic placeholder of “a coater” including doctor blades, slot dies, and/or other structures suitable to spread and/or otherwise form a coating of the first material in a generally uniform layer relative to the receiving surface or a previously deposited layer of first material [0030].
Claim 1, line 4, recites “a dispenser to dispense a first fluid agent.” The specification defines corresponding structure for the claimed generic placeholder of “a dispenser” including a printing mechanism comprising an array of print heads (or an addressable fluid ejection array), a thermal inkjet (TIJ) array, a piezoelectric inkjet array (PIJ), continuous inkjet technology, or other technologies such as aerosol jetting, any one of which can precisely, selectively deposit a small volume of fluid [0036]. The fluid dispenser may comprise or be in fluid communication with an array of reservoirs to contain various fluid agents [0045].
Claim 1, line 6, recites “a first energy source to cause fusing at least at the first selected locations.” The specification defines corresponding structure for the claimed generic placeholder of “energy source” including a gas discharge illuminant, such as but not limited to a halogen lamp [0047], a flashlamp, an ultraviolet (UV) lamp, LED lamp, and a laser [0057]. The energy source may comprise multiple energy sources [0047].
Claim 8, line 2, recites “a second energy source to apply energy preferentially to the second locations …” The specification defines corresponding structure for the claimed generic placeholder of “energy source” as stated above for claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additionally, the examiner notes that claims 1-9 are directed toward an apparatus and as such will be examined under such conditions. The material worked upon (e.g., first/second fluid agents, first/second materials, first/second layers) and the process of using the apparatus is viewed as recitation of intended use (e.g., claims 2 and 7) and is given patentable weight only to the extent that structure is added to the claimed apparatus (please see MPEP 2112.01(I) and 2114-2115 for further details).

Double Patenting










The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,974,496 to Wright et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, the Wright ‘496 patent claims, in claim 1, an apparatus for generating a three-dimensional object (matching the claimed 3D printer), said apparatus comprising:
A build material distributor to distribute a build material (matching the claimed coater); 

And an energy source (matching the claimed first energy source). 
While the terminology between the two claim sets is not identical, and the instant claim 1 does not claim a controller, one of ordinary skill in the art would find the apparatus defined in the instant claim 1 an obvious variation of the Wright ‘496 invention because the Wright ‘496 invention performs the same function in the same manner and with substantially identical structure as the claimed apparatus.

Regarding instant claim 5, the Wright ‘496 patent claims, in claim 2, the apparatus according to claim 1, wherein the secondary material comprises an electrically conductive material (matching the functional limitation of instant claim 5, the dispenser to dispense the second material as a second electrically active material to form a second electrically active structure at the second selected locations). 

Regarding instant claim 8, Wright ‘496 claim 1 teaches the apparatus of claim 1 (set forth above) including an energy source, however the Wright ‘496 claims lack a second energy source. The Wright ‘496 specification teaches a second energy source to apply a higher level of energy to the secondary material in the case where the secondary material has a sufficiently different melting point than the build material and the (first) energy source is unable to apply sufficient energy to cause the secondary material to melt (Col. 12, lines 31-40). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus recited in claim 1 of Wright ‘496 to include a second energy source, as taught by Wright, in order to provide additional melting capability to the apparatus, especially when working with multiple different materials.
Claims 2-4, 6-7, and 9 are rejected due to their dependence on above rejected claims.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,766,246 to Nauka et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, the Nauka ‘246 patent claims an additive manufacturing machine (matching the claimed 3D printer), comprising: 
A first device to layer powdered build material (matching the claimed coater);
A second device to dispense a coalescing agent on to powdered build material and a third device to dispense a coalescence modifier agent on to powdered built material (the two devices together matching the claimed dispenser to dispense a first fluid agent…and to dispense a second fluid agent…);
A light source to apply light energy to build material (matching the claimed first energy source).
While the terminology between the two claim sets is not identical, and the instant claim 1 does not claim a controller, a fourth device to place parts, or a heater, one of ordinary skill in the art would find the apparatus defined in the instant claim 1 an obvious variation of the Nauka ‘246 invention because the Nauka ‘246 invention is capable of performing the same function in the same manner and with substantially identical structure as the claimed apparatus.
	Claims 2-9 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one material property" in line 3.  There is insufficient antecedent basis for this limitation in the claim because the claim has previously introduced at least one material property of the second material and at least one material property of the first material. It is unclear which material property of which material is referred to in the limitation.
Regarding claim 7, limitation of material properties such as “a thermal property” and “an optical property” renders the claim indefinite. Specific examples of the other types of listed properties (e.g., electrical – conductivity, resistivity; mechanical – hardness, strength) are provided in the disclosure, and magnetic is known, however one of ordinary skill in the art would not be reasonably apprised of the scope of “a thermal property” or “an optical property.”
The term “preferentially” in claim 8 is a relative term which renders the claim indefinite.  The term “preferentially” is not defined by the claim, the specification does not provide a standard for 
The phrase “relative to other first selected locations” in claim 8 renders the claim vague and indefinite.  It is unclear if the second energy source is limited to apply energy only to specific locations or not, and if so, which locations are included in the scope of the claim.
Regarding claim 9, the phrase “to facilitate preferential absorption…” renders the claim indefinite. The terms “facilitate” and “preferential” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al., WO 2016/053312 A1 (“Wright”).

Regarding claim 1, Wright teaches a 3D printer (apparatus 100 for generating a three-dimensional object, Fig. 1; [0011]) comprising: 
A coater (doctor blade as build material distributor 106, [0022], Fig. 1) to coat a first material relative to a print bed to form a selectable number of first layers;
A dispenser (collectively, the coalescing agent ejection device 122 and coalescence modifier agent ejection device 124, which are print heads ([0053], [0070]), and secondary material ejection device 120 to deposit a controlled amount of secondary material with relatively high precision [0038]; Fig. 1) to dispense a first fluid agent onto first selected locations of the first layers of the first material (coalescing agent selectively deposited on layer of build material, [0051]); and
A first energy source (energy source 126 such as an infrared source or laser beam, [0058], [0062], Fig. 1) to cause fusing at least at the first selected locations,
Wherein the dispenser is to dispense a second fluid agent including a second material (secondary material ejection device 120 selectively deposits secondary material [0038], [0040], which differs from the build material and may be a liquid [0041]) to form a selectable number of second layers of the second material at second selected locations on top of the selectable number of first layers, wherein each second selected location comprises at least some of the fused first selected locations (secondary material is applied to a substrate of build material that has been previously formed and portions thereof solidified [0040], Fig. 4). 
([0024]) perform the same function in the same manner and with substantially identical structure as the claimed dispenser. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement of material ejection devices is capable of or configured to function as the dispenser to dispenser a first fluid agent onto first selected locations of the first layers of the first material and to dispense a second fluid agent including a second material.

Regarding claim 2, Wright teaches the 3D printer of claim 1 as set forth above, wherein the selectable number of second layers has at least one of: a first height substantially equal to a height of one first layer (Fig. 5C) and a second height less than a height of one first layer (Fig. 5D). 

Regarding claim 3, Wright teaches the 3D printer of claim 1 as set forth above, wherein after formation of the selectable number of second layers of the second material at the second selected locations, the coater is to form one layer of the first material at the fused first selected locations which exclude the second selected locations (a layer of build material may be applied by the build material distributor 106 around the applied secondary material onto a previously formed layer of build material [0042]; Figs. 4A-B).

Regarding claim 4, Wright teaches the 3D printer of claim 3 as set forth above. Wright further teaches repeating cycles of: the dispenser to dispense the second fluid agent to form the selectable number of second layers of the second material on top of the previously formed second material at the second selected locations (electrically conductive traces of the secondary material may be formed in multiple layers of the three-dimensional object and in electrical communication with each other, depending on the relative height of the applied materials [0041], [0046]); and the coater to form one layer of the first material at the fused first selected locations which exclude the second selected locations (Fig. 3, step 304, [0042]; method of Fig. 3 may be repeated any suitable number of times to build up layers of the secondary material and the build material [0066]).

Regarding claim 5, Wright teaches the 3D printer of claim 1 as set forth above, the dispenser to dispense the second material as a second electrically active material to form a second electrically active structure at the second selected locations (secondary material is electrically conductive, forming an electrically conductive trace [0012], [0041]).

Regarding claim 6, Wright teaches the 3D printer of claim 5 as set forth above, the coater to coat the first material, and the dispenser to dispense the first fluid agent, at a selectable number of the first selected locations within a selectable number of the first layers as a first electrically active material to form a first electrically active structure, which is electrically connected to the second electrically active structure (coalescence modifier agent ejection device may deposit coalescence modifier agent including metallic particles to improve electrical conductivity between particles of the secondary material [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the material ejection devices claimed by Wright were capable of dispensing the first fluid agent, at a selectable number of the first selected locations within a selectable number of the first layers as a first electrically active material to form a first electrically active structure, which is electrically connected to the second electrically active structure, in order to selectively improve electrical conductivity of the built object.

Regarding claim 7, Wright teaches the 3D printer of claim 1 as set forth above. Wright teaches wherein at least one material property of the second material is different than at least one material (secondary material is electrically conductive and build material is a non-electrically conductive thermoplastic material [0012]).

Regarding claim 8, Wright teaches the 3D printer of claim 1 as set forth above. Wright further discloses a second energy source (second energy source which can apply a higher level of energy to the secondary material to cause the secondary material to melt [0063]) to apply energy preferentially to the second selected locations relative to other first selected locations to expedite drying the second material without overheating the other first selected locations. 

Regarding claim 9, Wright teaches the 3D printer of claim 8 as set forth above. Wright further teaches wherein the dispenser is to dispense the second fluid agent including an optical absorption agent to facilitate preferential absorption of energy, applied by the second energy source, at the second selected locations (coalescing agent deposited by coalescing agent ejection device 122 may include an infrared or visible light absorber and cause the secondary material to reach its melting point and fuse together when sufficient energy is applied [0055]-[0056]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ng et al. (US 20170072463 A1) teaches a modular additive manufacturing system including a spreader, one or more feed material dispensers to selectively deposit one or more feed materials, and fusing desired portions of the layer of feed material by supplying energy from one or more energy sources ([0025]). 
Tom et al. (WO 2015167530 A2) teaches a printing system (Fig. 6) including a coalescent agent distributor and modifying agent distributor (printheads [0025], [0040], [0062]) which selectively deliver 
Okamoto et al. (US 20150258706 A1) teaches a three-dimensional structure manufacturing apparatus including supply units, layer formation units, a discharge unit including a plurality of liquid droplet discharge heads, and two irradiation units ([0037], [0054], Fig. 1A-B).
Bai et al. (US 20150069649 A1) teaches the use of two or more different nanoparticle suspensions, each printed from separate print heads over a spread layer of build material, in a three-dimensional printing process to vary the material composition within a built article and where the printed materials are cured and sintered ([0003], [0018], [0021], [0035], [0041]).
Napadensky (US 20140036455 A1) teaches an additive manufacturing apparatus comprising a building material supply apparatus which supplies a plurality of building materials to a fabrication apparatus having a dispensing unit comprising a plurality of dispensing heads, a leveling device, and one or more radiation sources ([0097], [0104], [0105], [108], Fig. 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754